Exhibit 99.1 FLAGSTONE RE REPORTS DILUTED BOOK VALUE PER SHARE OF $14.47 FOR END OF SECOND QUARTER 2010 LUXEMBOURG, Grand Duchy of Luxembourg, August 2, 2010 - Flagstone Reinsurance Holdings, S.A. (NYSE: FSR) today announced second quarter 2010 basic book value per share of $15.28and diluted book value per share of $14.47, up 1.8% and 1.9%, respectively, for the quarter (percentages inclusive of dividends).Net income attributable to Flagstone’s common shareholders for the quarter ended June 30, 2010, was $13.3 million, or $0.17 per diluted share, compared to a net income of $67.8 million, or $0.80 per diluted share, for the quarter ended June 30, 2009.Net income attributable to Flagstone’s common shareholders for the six months ended June 30, 2010, was $44.8 million, or $0.55 per diluted share, compared to a net income of $103.6 million, or $1.21 per diluted share, for the year ended June 30, 2009. Operating highlights for the three and six months ended June 30, 2010 and 2009 included the following: For the three months ended June 30, For the six months ended June 30, % Change % Change (Expressed in millions of U.S. dollars, except % changes and ratios) Operating income (1) $ $ )% $ $ )% Gross premiums written $ $ % $ $ % Net premiums earned $ $ % $ $ % Combined ratio % Total return on investments )% Operating income, a non-GAAP financial measure, is defined as net income attributable to Flagstone adjusted for net realized and unrealized gains (losses) – investments, net realized and unrealized gains (losses) – other, net foreign exchange losses (gains), and non-recurring items.A reconciliation of this measure to net income attributable to Flagstone is presented at the end of this release. “After four and a half years of rapid development we have now reached a watershed level of maturity as a company” said David Brown, Flagstone’s Chief Executive Officer. “We believe we now have a fully operational platform that can access all of the markets we find attractive.Our future development will concentrate on accessing and optimizing the business we write as well as turning our focus to increasing productivity, enhancing efficiencies, and lowering and rationalizing costs and expenses.This process is well under way and excluding two one-time items, our G&A expenses decreased this quarter from the previous quarter, a trend we expect to continue on a run-rate basis going forward.In some cases, it will require meaningful upfront charges which will result in far greater run-rate savings which will become increasingly evident in future quarters. A prime example of this will be in the area of corporate aviation where we are in the process of divesting three of our four aircraft.Costs associated with this divesture will impact next quarter’s results by approximately $12 million but the annual savings going forward will be in excess of $8 million.” “Our 2010 and cumulative accident year loss ratios continue to be at the leading edge of our peer group and our diversification and ability to source business on a global basis puts our capital to work with one of the highest premium to capital ratios in the sector.In some quarters, and this is one, our strategy will result in us sharing in losses that don’t necessarily impact the broader industry.Despite this we did manage to grow book value by 1.9% this quarter and remain convinced that our cumulative underwriting results demonstrate the long-run attractiveness of our focus on risk management, diversification and highly technical underwriting. While continuing to maintain our global underwriting platform that has contributed to our industry leading loss ratio and optimizing our cost structure to at least mean industry levels or better, we will continue to strive to lead our peers in combined underwriting results into the future.” 1 For the second quarter we produced a loss ratio of 56.6 % and a combined ratio of 95.0 %. Both of these numbers exclude the complex impact on our financial statements of losses which arose on the Deepwater Horizon loss but which are attributable to our sidecars.This is explained in more detail in our supplemental financial data detailing the impact from the Deepwater Horizon oil rig event on the Company’s consolidated net income and its segment results. Mr. Brown added:“Flagstone’s approach was cautious with the mid-year renewals in a softening market.As usual in any market the economic impact of changes in prices and terms are not evenly spread over all risks and all layers.We made some tactical shifts on existing programs to write layers we believe were less impacted by the market softening.Largely as a result of these shifts our aggregate exposure to our North American portfolio was essentially flat whilst premium written increased by approximately $35.8 million.Florida pricing in particular was down approximately 7 - 10% on lower layers, and 10 – 15% on upper layers, although our book of business saw an overall rate decline of 9% due to our optimizations.While this pricing was lower year over year, overall rate levels continue to be adequate and are at approximately 73% of historical peak pricing.On a U.S. GAAP basis, our gross written premiums across all portfolios increased by 12.4% to $369.6 million for the quarter, reflective of better signings with our preferred clients. Our Board, my executive team and I are very pleased with the direction and status of Flagstone and expect our renewed focus on maximizing the value we generate from the business we have built to result in enhanced financial performance for our stakeholders and continued security for our clients.” Results of Operations The Company regularly reviews its financial results and assessesperformance on the basis of three reportable segments: Reinsurance, Lloyd’s and Island Heritage (previously referred to as our Insurance segment). Please refer to the “Segment Reporting” tables on pages 13 and 14 for more information. Underwriting results The following table provides supplement financial data regarding the net impact from the losses on the Deepwater Horizon oil rig on our reporting segment’s financial results for the quarter ended June 30, 2010: For the three months ended June 30, 2010 ($ in millions, except percentages) Reinsurance Lloyd's Island Heritage Total Gross losses incurred $ ) $ ) $
